Title: Joseph C. Cabell to Thomas Jefferson, 26 February 1816
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond.  26 Feb: 1816.
          
          I have at length procured from the Editor of the Enquirer & now return your original Letter to Mr Carr.  Its publication, in my opinion, was well timed, and has had produced a happy effect on the measures of the assembly. We have appropriated all our U. States’ debt, except $600,000, to the purposes of education, and have required the President & Directors of the Literary Fund, to report to the next assembly the best plan of an university, colleges, academies & schools. The passage of both these measures is unquestionably to be ascribed in a great degree to your Letter. But, it may be asked, why enquire of the President & Directors of the Literary Fund, for plans, when one so satisfactory is already before the public? I will tell you. Appropriations abstracted from their location are most easily obtained. Should the next Assembly sanction the scheme of an university, you will see the Presbyterians about Lexington, and the Scotch Irish about Staunton, striving to draw it away from Albemarle, and the whole western delegation, according to custom, will threaten to divide the state unless this institution should be placed beyond the Ridge. Staunton wants the seat of government, and considers the day near at hand when she will be the metropolis of the state. Any brilliant establishment at the eastern foot of the Ridge will shake those claims, and disturb speculations founded upon them. Mr Mercer of the House of Delegates will be an advocate for a western scite. The Washington College at Lexington will be the bantling of the Federalists. But I think the Central College will triumph over them all. I am pleased to think that Governor Nicholas will be in office at the commencement of the next session of assembly. In the interim, the friends of science will be able to  form the necessary plans to promote the general weal.—We have had some singular proceedings in the Caucuses at this place which were held for the purpose of making an electoral ticket. I had hoped never again to be involved in trouble about Col: monroe, and on this occasion, have been most reluctantly dragged into the business. This is the second instance in which a ruffian of that a party in our district of pretenders, fools & knaves, in our district, has taken the trouble to come all the way down to the assembly, to injure me in the public estimation: but I have the satisfaction to reflect, that  in this, as in the former instance, the aggressor is exposed on the spot, & the injury intended aimed at myself, recoils upon himself his own head.
          
            I am, dr Sir, yrs most faithfully & truly
            Joseph C. Cabell
          
         